 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     L. WOODRUFF for L. WOODRUFF
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     L. WOODRUFF o/b/o L. WOODRUFF,                              No.    2:19-cv-02179-DMC(SS)
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to March 30, 2020.
24
            This is a first extension. Plaintiff’s attorney must work through an unusually large
25
     number of cases at this time. For example, this may be one of five cases in which the
26
     administrative records were all filed by defendant on the same day, triggering a scheduled
27

28   motion for summary judgment. At the same time, counsel had been --- and will be even more so



                                             [Pleading Title] - 1
 1   in May, if the hearings in these cases are not halted altogether because of the COVID—19
 2
     situation --- having to handle an above-average number of hearings of these cases because his
 3
     local hearing office off-loaded many to a second hearing office. However, in part because of
 4

 5
     canceling a vacation because of this virus, counsel has almost no hearings in April. Counsel is

 6   attempting to schedule and complete this backlog of motions during April, including this one in
 7   March.
 8
     Dated:     March 18, 2020                                    /s/ Jesse S. Kaplan
 9                                                                JESSE S. KAPLAN
                                                                  Attorney for Plaintiff
10

11
                                                                  McGREGOR W. SCOTT
12                                                                United States Attorney
                                                                  DEBORAH LEE STACHEL
13
                                                                  Regional Counsel, Region IX
14                                                                Social Security Administration

15
     Dated: March 18, 2020                                         /s/ per e-mail authorization
16
                                                                  DANIEL TALBERT
17                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
18

19
                                                   ORDER
20
              For good cause shown on the basis of this stipulation, the requested extension of
21

22
     plaintiff’s time to file a motion for summary judgment brief is extended to March 30, 2020.

23            SO ORDERED.
24   Dated: March 19, 2020
25
                                                         ____________________________________
26                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
27

28



                                              [Pleading Title] - 2
